DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
	This Office Action is in response to the Amendment filed on 03/15/2021.
	
	Applicant's cooperation in correcting the informalities in the drawings of Figure 1 and Specification is appreciated.  Applicant's cooperation in amending the claims to overcome the claim rejections relating to indefinite claim language is also appreciated.

	Status of Claims:
		Claims 1-2, 4-6, 8-9, 14 were amended; and
		Claims 7, 10, and 19-20 were canceled.

Drawings:
	Amendment to Drawings of Figure 1, filed on 03/15/2021, has not been accepted. However, Figure 1 is amended by the Examiner’s Amendment.

Specification:
Amendments to Specification and Abstract, filed on 03/15/2021, have been accepted.
Examiner’s Amendment:
		1. Claims:
The Examiner's Amendment is to overcome the rejection under 35 USC 112 (b) of Claims 1, 8, and 14; as well as to address grammatical errors in Claims 6 and 15.

2. Drawings of Figure 1:
The Examiner’s Amendment to Drawings of Figure 1 is to clarify the reference character “22”.

 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Donald Lewis (Reg. No. 55,813) on Wednesday March 17, 2021.
The application has been amended as follows: 
	a. Amendment to Claims:
1. In Claim 1, line 1, -- operating -- has been inserted before “… an engine system …”.


-- 6. The method of claim 1, wherein the secondary air injection system [[provides port electric thermactor air (PETA). --

3. In Claim 8, line 1, -- operating -- has been inserted before “… an engine system …”.

4. In Claim 14, line 1, -- operating -- has been inserted before “… an engine system …”.

5. Claim 15 has been replaced by:
-- 15. The method of claim 14, wherein the PETA injection is downstream of the catalyst [[and further downstream of all exhaust oxygen sensors.--

	b. Amendment to Drawings of Figure 1:
		Figure 1 has been replaced by the following:




    PNG
    media_image1.png
    700
    889
    media_image1.png
    Greyscale

Allowable Subject Matter
1. Claims 1-6, 8-9, and 11-18 are allowed.

2. The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art fails to disclose or renders obvious the claimed invention of a method for operating an engine system including a controller, comprising:
“injecting air downstream of a catalyst without injecting air upstream of the catalyst in an exhaust passage by operating a secondary air injection system of the engine system via the controller responsive to an exhaust temperature upstream of the catalyst being greater than a first threshold and an exhaust temperature downstream of the catalyst being greater than a second threshold, the exhaust temperature upstream of the catalyst detected via a first temperature sensor and the exhaust temperature downstream of the catalyst detected via a second temperature sensor”.

Regarding Claim 8, the prior art fails to disclose or renders obvious the claimed invention of a method for operating an engine system including a controller, having detecting an exhaust temperature upstream of a catalyst that is less than a first threshold via a first temperature sensor; detecting an exhaust temperature downstream of the catalyst that is less than a second threshold via a second temperature sensor; and including:
“opening a first flow valve positioned upstream of the catalyst via the controller to introduce port electric thermactor air (PETA) into a passage upstream of the catalyst; and Page 5 of 16Application No. 16/548,707 Application Filing Date: August 22, 2019
Docket No. 84157697holding a second flow valve positioned downstream of the catalyst in a closed position via the controller to prevent introduction of PETA air into a passage downstream of the catalyst”.

Regarding Claim 14, the prior art fails to disclose or renders obvious the claimed invention of a method for operating an engine system including a controller, having, during a first condition, Page 6 of 16Application No. 16/548,707 Application Filing Date: August 22, 2019 Docket No. 84157697detecting an upstream exhaust temperature that is less than a first threshold via a first temperature sensor, the upstream exhaust temperature being a temperature upstream of a catalyst; detecting a downstream exhaust temperature that is greater than a second threshold via a second temperature sensor, the downstream exhaust temperature being a temperature downstream of the catalyst; and including:
“injecting port electric thermactor air (PETA) both upstream and downstream of the catalyst by operating a secondary air injection system of the engine system via the controller; and 
adjusting a position of an upstream mixing valve towards a closed position via the controller, the upstream mixing valve positioned immediately upstream of the catalyst.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kelly et al. (Patent Number US-10844775-B2) relates to a method including flowing air to one or more emission control devices via an air injection system without degrading engine performance or increasing engine speed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867.  The examiner can normally be reached on M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAI BA TRIEU/Primary Examiner, Art Unit 3746
March 29, 2021